DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 and 10-12 are objected to because of the following informalities:  
In claim 2, lines 2-3 should read in part “has [[a]] the female bayonet feature, wherein the other of the combustor cover and the air blast nozzle has [[a]] the male bayonet feature, wherein”.  Appropriate correction is required.
	In claim 3, line 1 should read in part “wherein the combustor cover has”. Appropriate correction is required.
	In claim 3, line 2 should read in part “channels, the one or more air channels”. Appropriate correction is required.
	In claim 4, line 1 should read in part “each of the one or more outer air channels”. Appropriate correction is required.
	In claim 4, line 2 should read in part “outlet, [[the]] each outlet arranged radially inward of [[the]] each inlet”. Appropriate correction is required.
	In claim 5, line 1 should read in part “where the combustor cover”. Appropriate correction is required.
	 In claim 7, line 1 should read in part “where the combustor cover defines”. Appropriate correction is required.
[[the]] a fuel inlet”. Appropriate correction is required.
	In claim 8, line 1 should read in part “where the combustor cover defines”. Appropriate correction is required.
	In claim 8, line 2 should read in part “between the combustor cover and”. Appropriate correction is required.
	In claim 10, line 2 should read in part “communication with [[the]] a fuel inlet”. Appropriate correction is required.
	In claim 11, line 1 should read in part “spaced apart from the combustor cover”. Appropriate correction is required.
	In claim 12, lines 3-4 should read in part “between the diesel engine and the catalytic”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (US 2011/0289906) in view of Mao et al. (US 6,863,228), further in view of Gandini (WO 2008/062307).
In Reference to Claim 1
(See Morley, Figures 1-2)
Morley et al. (Morley) discloses:
	A method of making a fuel injector for an exhaust heater, comprising: 
inserting a fuel injector/air injection nozzle (72,74) into a nozzle seat within a combustor cover (36);
fixing the fuel injector/air injection nozzle (72,74) to the combustor cover (36). (See Morley, Paragraph [0030]).
Morley discloses the claimed invention except:
Wherein the fuel injector is an air blast nozzle fuel injector; seating an o-ring about an air blast nozzle; inserting the air blast nozzle into the nozzle seat defined 
Mao et al. (Mao) discloses an air blast fuel atomization device. (See Mao, Abstract). Mao discloses a fuel injector with an air blast nozzle. (See Mao, Figure 9, Column 7, Line 53 – Column 8, Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel injection atomization device of Mao as the fuel injection atomizer of Morley, as both references are directed towards supplying a fuel and air supply to a combustor. One of ordinary skill in the art would have recognized that the device of Mao would have improved ignition, combustion, and efficiency of the combustion device. (See Mao, Column 2, Lines 1-10).
Gandini discloses a connection mechanism for exhaust gas components. (See Gandini, Abstract). Gandini discloses a male/female bayonet feature connection. (See Gandini, Page 3, Lines 1-17). Gandini discloses inserting with an o-ring and rotating to compress the o-ring and lock the male and female bayonet feature connection to fix the two components. (See Gandini, Page 4, Line 20 – Page 5, Line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bayonet feature connection to connect the air blast nozzle to the cover of the Morley-Mao combination, as the bayonet 

In Reference to Claim 2
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
wherein one of the combustor cover and the air blast nozzle has a female bayonet feature, wherein the other of the combustor cover and the air blast nozzle has a male bayonet feature, wherein the female bayonet feature and the male bayonet feature fix the air blast nozzle to the combustor cover. (See Gandini, Page 4, Line 20 – Page 5, Line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bayonet feature connection to connect the air blast nozzle to the cover of the Morley-Mao combination, as the bayonet connection of Gandini would have allowed for a less expensive rapid, reliable, and removable connection. (See Gandini, Page 3, Lines 18-22).

In Reference to Claim 3
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
wherein the cover has an outer air circuit extending therethrough comprising one or more outer air channels, the outer air channels distributed circumferentially about the air blast nozzle. (See Mao, Figure 9, 96).


In Reference to Claim 4
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein each of the outer air channels has an inlet and an outlet, the outlet arranged radially inward of the inlet relative to the air blast nozzle. (See Mao, Figure 9, 96, Column 7, Line 53 – Column 8, Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel injection atomization device of Mao as the fuel injection atomizer of Morley, as both references are directed towards supplying a fuel and air supply to a combustor. One of ordinary skill in the art would have recognized that the device of Mao would have improved ignition, combustion, and efficiency of the combustion device. (See Mao, Column 2, Lines 1-10).

In Reference to Claim 5
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:


In Reference to Claim 6
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein there is an igniter fixed in the igniter seat and a flame sensor fixed in the flame sensor seat. (See Morley, Paragraph [0034]).

In Reference to Claim 7
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein the cover defines therein a fuel conduit extending radially inward from the fuel inlet to air blast nozzle. (See Mao, Figure 9, 104, Column 7, Line 53 – Column 8, Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel injection atomization device of Mao as the fuel injection atomizer of Morley, as both references are directed towards supplying a fuel and air supply to a combustor. One of ordinary skill in the art would have recognized that the device of Mao would have improved ignition, combustion, and efficiency of the combustion device. (See Mao, Column 2, Lines 1-10).

In Reference to Claim 8

The Morley-Mao combination as modified by Gandini discloses:
	wherein the cover defines a fastener pattern arranged to fix the fuel injector to a combustor with a combustor liner fixed between cover and the combustor liner. (See Morley, Figure 2, 65,66, Paragraph [0030]). 
	The Examiner notes that the cover is fixed to via an attachment mechanism to the flange mount and that the nozzle piece at least constitutes a combustion liner.

In Reference to Claim 9
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
wherein a combustor liner is fixed between the combustor cover and a combustor. (See Morley, Figure 2, 65,66, Paragraph [0030]). 
	The Examiner notes that the cover is fixed to via an attachment mechanism to the flange mount and that the nozzle piece at least constitutes a combustion liner.

In Reference to Claim 10
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein a low pressure liquid fuel source in fluid communication with the fuel inlet and a pressurized air source in fluid communication with the air inlet. (See Morley, Figure 1, 78, 96, Paragraphs [0030]-[0031]).

In Reference to Claim 11
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein an exhaust conduit spaced apart from the cover for conveying exhaust heated by fuel provided by the fuel injector. (See Morley, Figure 1, 14,78,36, Paragraph [0025]).

In Reference to Claim 12
(See Morley, Figures 1-2)
The Morley-Mao combination as modified by Gandini discloses:
	wherein a diesel engine is connected to the exhaust conduit; and a catalytic reactor is connected to the exhaust conduit and in fluid communication therethrough with the diesel engine, the fuel injector arranged fluidly between the engine and catalytic reactor. (See Morley, Figure 1, 12,14,78,36,30,32, Paragraph [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prociw, Chew, Buelow, Mowill, Iverson, Kostka, Brown, and Takahashi show exhaust gas burner and fuel injection devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746